          COURT DOCKET - MADISON CaseCOUNTY   CIRCUIT CLERK
                                       3:21-cv-00254-RJD                                    PAGE:
                                                         Document 1-2 Filed 03/04/21 Page 1 of 66 Page 1
                                                                                                       ID #27
Case: 2021L 000139            MADISON COUNTY ILLINOI vs MCKINSEY & COMPANY INC              DATE: 2021-03-03
Type: TORT OVER $50K               Judge: SMITH SARAH                Jury Trial: J          TIME: 12.36.19
From: 00/00/0000 To: 99/99/9999 All Case Entries          First Date First View
Filed: 2/01/2021 Status: Open Case on 2/01/2021
           CASE PARTICIPANTS NAMES                              ATTORNEYS
           -----------------------                              ---------
PLA        MADISON COUNTY ILLINOIS                              CALLIS ANN E
DEF        MCKINSEY & COMPANY INC
DEF        BASHIR NAHEED T MD

DATE
----------
02/01/2021 COMPLAINT Plaintiff MADISON COUNTY ILLINOIS
           Defendant MCKINSEY & COMPANY INC
02/01/2021 AFFIDAVIT FILED BY Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 JURY DEMAND 12 PEOPLE-NOT NEW CASE Fee $212.50 FILED BY
           Plaintiff MADISON COUNTY ILLINOIS
           Judge:SMITH SARAH
02/01/2021 TORT - MONEY DAMAGES (OVER $50,000.00) Fee $314.00 FILED BY
           Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 JURY DEMAND 12 PERSON JURY DEMAND FILED BY
           Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 AMENDED JURY DEMAND FILED BY Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 AMENDED SUMMONS FOR SERVICE ON MCKINSEY AND CO FILED BY
           Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 AMENDED SUMMONS FOR SERVICE ON NAHEED T. BASHIR, M.D. FILED BY
           Plaintiff MADISON COUNTY ILLINOIS
02/01/2021 COPY REQUEST RECEIVED FROM HEATHER SNYDER REQUESTING COMPLAINT
02/01/2021 COPY REQUEST RECEIVED FROM CAROLYN WHEELER REQUESTING COMPLAINT
02/02/2021 JA Assignment Order - Honorable Judge Sarah Smith s/Mudge Feb 02,2021
           Judge SMITH
           Document JAORDER.DOC Was Printed
02/02/2021 ALL DOCUMENTS SUBMITTED ON 2/1/21 HAS THE WRONG PLAINTIFF LISTED
           (EXCEPT THE COMPLAINT) DOCUMENTS WERE ACCEPTED DUE TO STATUTE
           OF LIMITATIONS RUNNING OUT OF TIME. NEW DOCUMENTS ARE BEING
           SUBMITTED. SCM
02/02/2021 COPY REQUEST RECEIVED FROM IME NELSON REQUESTING COMPLAINT
02/02/2021 COPY REQUEST RECEIVED FROM MELISSA VALDEZ REQUESTING COMPLAINT
02/02/2021 COPY REQUEST RECEIVED FROM DAN LEMISCH REQUESTING COMPLAINT
02/03/2021 SUMMONS ISSUED ISSUED Defendant MCKINSEY & COMPANY INC
           Defendant BASHIR NAHEED T MD
           Document SU30DAY.DOC Not Printed
02/03/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/03/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/03/2021 COPY REQUEST RECEIVED FROM WALL STREET JOURNAL REQUESTING COMPLAINT
02/03/2021 COPY REQUEST RECEIVED FROM CONSTANCE WILLIAMS REQUESTING COMPLAINT
02/03/2021
02/03/2021 COPY REQUEST RECEIVED FROM MARY SHERMAN REQUESTING COMPLAINT
02/04/2021 COPY REQUEST COMPLETED & EMAILED TO HEATHER SNYDER
02/04/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/04/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/04/2021 COPY REQUEST COMPLETED & EMAILED TO WALL STREET JOURNAL
02/04/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/04/2021 EMAIL SENT REQUESTING PAYMENT OF $22.50
02/04/2021 Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS
02/05/2021 COPY REQUEST COMPLETED & EMAILED TO CAROLYN WHEELER
02/05/2021 COPY REQUEST COMPLETED & EMAILED TO IME NELSON
02/05/2021 COPY REQUEST COMPLETED & EMAILED TO DAN LEMISCH
02/05/2021 COPY REQUEST COMPLETED & EMAILED TO CONSTANCE WILLIAMS
02/05/2021 COPY REQUEST COMPLETED & EMAILED TO MARY SHERMAN
02/05/2021 Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS
02/05/2021 Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS                                                  Exhibit A
02/05/2021 Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS
          COURT DOCKET - MADISON CaseCOUNTY  CIRCUIT CLERK
                                      3:21-cv-00254-RJD                                    PAGE:
                                                        Document 1-2 Filed 03/04/21 Page 2 of 66 Page 2
                                                                                                      ID #28
Case: 2021L 000139           MADISON COUNTY ILLINOI vs MCKINSEY & COMPANY INC              DATE: 2021-03-03
Type: TORT OVER $50K              Judge: SMITH SARAH                Jury Trial: J          TIME: 12.36.19
From: 00/00/0000 To: 99/99/9999 All Case Entries         First Date First View
Filed: 2/01/2021 Status: Open Case on 2/01/2021

DATE
----------
02/05/2021   Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS
02/05/2021   Certified Copies Fee $6.00 Plaintiff MADISON COUNTY ILLINOIS
02/05/2021   Copies Fee $22.50 Plaintiff MADISON COUNTY ILLINOIS
02/08/2021   COPY REQUEST RECEIVED FROM LORA SORENSON REQUESTING COMPLAINT
02/09/2021   EMAIL SENT REQUESTING PAYMENT OF $22.50




                                                                                                               Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 3 of 66 Page ID #29




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 4 of 66 Page ID #30




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 5 of 66 Page ID #31




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 6 of 66 Page ID #32




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 7 of 66 Page ID #33




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 8 of 66 Page ID #34




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 9 of 66 Page ID #35




                                                                  Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 10 of 66 Page ID #36




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 11 of 66 Page ID #37




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 12 of 66 Page ID #38




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 13 of 66 Page ID #39




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 14 of 66 Page ID #40




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 15 of 66 Page ID #41




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 16 of 66 Page ID #42




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 17 of 66 Page ID #43




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 18 of 66 Page ID #44




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 19 of 66 Page ID #45




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 20 of 66 Page ID #46




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 21 of 66 Page ID #47




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 22 of 66 Page ID #48




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 23 of 66 Page ID #49




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 24 of 66 Page ID #50




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 25 of 66 Page ID #51




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 26 of 66 Page ID #52




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 27 of 66 Page ID #53




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 28 of 66 Page ID #54




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 29 of 66 Page ID #55




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 30 of 66 Page ID #56




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 31 of 66 Page ID #57




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 32 of 66 Page ID #58




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 33 of 66 Page ID #59




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 34 of 66 Page ID #60




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 35 of 66 Page ID #61




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 36 of 66 Page ID #62




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 37 of 66 Page ID #63




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 38 of 66 Page ID #64




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 39 of 66 Page ID #65




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 40 of 66 Page ID #66




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 41 of 66 Page ID #67




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 42 of 66 Page ID #68




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 43 of 66 Page ID #69




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 44 of 66 Page ID #70




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 45 of 66 Page ID #71




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 46 of 66 Page ID #72




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 47 of 66 Page ID #73




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 48 of 66 Page ID #74




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 49 of 66 Page ID #75




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 50 of 66 Page ID #76




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 51 of 66 Page ID #77




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 52 of 66 Page ID #78




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 53 of 66 Page ID #79




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 54 of 66 Page ID #80




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 55 of 66 Page ID #81




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 56 of 66 Page ID #82




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 57 of 66 Page ID #83




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 58 of 66 Page ID #84




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 59 of 66 Page ID #85




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 60 of 66 Page ID #86




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 61 of 66 Page ID #87




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 62 of 66 Page ID #88




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 63 of 66 Page ID #89




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 64 of 66 Page ID #90




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 65 of 66 Page ID #91




                                                                   Exhibit A
Case 3:21-cv-00254-RJD Document 1-2 Filed 03/04/21 Page 66 of 66 Page ID #92




                                                                   Exhibit A
